Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “reduction or oxidation products of polyolefins…” and “reduction or oxidation products of Na2O….”.  These limitations are unclear because it is not clear if the reduction or oxidation products of the listed species are being recited, or if it is the reduction or oxidation products of something else (i.e., electrolyte) that results in the listed products (see specification, [0034]).  Note that claim 14, which is similar, does not recite this language. Correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-13, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 20190252689).  Regarding claims 1 and 12, the reference is directed to an electrochemical device comprising an air cathode comprising an SEI on a carbon support, a metal-containing anode, a porous separator, and an electrolyte comprising an aprotic solvent ([0005], [0006], [0007], [0058], [0074]).  Regarding claim 12, the cathode is made by a process comprising optionally discharging, and then charging the cell to form the SEI layer on the cathode ([0060], [0090]).  The electrolyte further comprises a salt ([0058]).  Regarding claim 3, the SEI has a thickness of about 1 nm ([0081]), which anticipates the claimed range.  Regarding claims 5, 7, and 19, the anode comprises lithium metal ([0074]).  Regarding claims 6, 8, 16, and 20, the solvent may consist of tetraethylene glycol dimethylether (TEGDME, tetraglyme) (a non-fluorinated ether-based solvent, see [0058]).  Regarding claims 9, 15 and 16, the salt may be a lithium salt such as lithium trifluoromethanesulfonate (LiTf) ([0058]).  Regarding claim 10, the .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. 
	The reference is applied to claims 1, 3, 5-13, 15, 16, 17, 19 and 20 for the reasons stated above.  However, the reference does not expressly teach that the SEI comprises organic and inorganic domains each having a specific composition (claims 2 and 14), or that the SEI comprises domains having an average diameter of about 1-200 nm (claim 4), or that during the process the device is charged or discharged at a current density of about 50-500 microamperes (claim 18).  
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because regarding claim 18, the reference provides an indication of current density used in [0065], where it is broadly disclosed that current densities of 0.01 mA/cm2 – 5 mA/cm2 can be used in the method.  Claim 18 does not use units of mA/cm2 (it uses units of microamperes); a skilled person could account for the area of the cell/electrodes based on [0074] disclosing a CR 2032 coin cell, and calculate equivalent current values/ranges from this.  The current can then be adjusted as needed while performing the process to obtain an SEI layer for the disclosed purposes.  As such, claim 18 is rendered obvious. 
	Regarding claims 2, 4, and 14, which recite that the SEI comprises domains having a specific size and/or composition, while these features are not necessarily believed to be inherent in the Xu reference, the position is taken that the features are obvious therefrom based on the following factors:  1) the cell of Xu and the claimed cell comprise substantially the same initial components and are subject to a treatment process in substantially the same way and for the same purpose; 2) the SEI layer atomic composition of Xu is disclosed in Tables 1 and 3 on an elemental basis (Li, C, O, F, and S are disclosed as being present); thus organic and inorganic 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 12, 2022